Citation Nr: 0836679	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
secondary to exposure to herbicides.

2.  Entitlement to service connection for migrane headaches.

3.  Entitlement to service connection for a skin disorder 
claimed as a rash on the arms.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In April 2008, the veteran presented personal testimony 
during a videoconference hearing before undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

With respect to the veteran's claim of service connection for 
prostate cancer secondary to herbicide exposure, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Veterans Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), reversing a Board 
decision which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with Haas and appealed to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Haas and found that VA's requirement that a 
claimant have been present within the land borders of Vietnam 
to obtain the benefit of the presumption of herbicide 
exposure was a permissible interpretation of the governing 
statute and its implementing regulation.  Haas v. Peake, No. 
2007-7037 (Fed. Cir. May 8, 2008).  VA's Office of General 
Counsel advised the Board that, because the Veterans Court 
concluded in Ribaudo v. Nicholson, 21 Vet. App. 137, 146-47 
(2007), all claims at VA subject to the original Haas stay 
will remain stayed until a mandate issues in the Federal 
Circuit's decision in Haas, such claims should not be 
adjudicated until a mandate issues at the Federal Circuit.  
Given the foregoing, the claim for service connection for 
prostate cancer is stayed.

In March 2007, the veteran submitted a claim for service 
connection for erectile dysfunction secondary to prostate 
cancer.  The Board refers this issue to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran does not have a current diagnosis of migraine 
headaches.

3.  The veteran does not have a current diagnosis of a skin 
disorder.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303 (2007).

2.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in December 2005.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in May 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claims.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that a VA 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, the medical treatment records of record do not provide 
a diagnosis of migrane headaches or a skin rash.  While the 
treatment records mention headaches by way of prior medical 
history, none of the medical treatment records provide an 
actual diagnosis of migrane headaches.  Likewise, although 
the veteran has said that he gets an occasional rash on his 
forearms, none of the treatment records of record provide an 
actual diagnosis of a skin rash.  The Board finds that there 
is sufficient competent medical evidence of record to make a 
decision on the claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).



Factual Background

In this case, the veteran's service treatment records are 
negative for any signs, symptoms, or treatment for migrane 
headaches or a skin disorder.  The September 1969 separation 
examination revealed that the veteran had normal skin and a 
normal head.

During a VA herbicide screening conducted in December 2005, 
the veteran reported getting an occasional rash on his 
forearms which he related to dealing with chemicals.  He also 
stated that he had migraines since leaving active duty.  He 
related that he was a self-employed heating and air 
conditioning contractor.  The examiner observed that the 
veteran's skin was warm and dry.  The only diagnoses given 
were hypercholesterolemia and prostate, malignant neoplasm.

During a hearing before a Decision Review Officer (DRO) in 
October 2007, the veteran stated that when he had migraines 
while on active duty, he would go to sick bay, take two 
aspirins, and go to work.  He indicated that he only went to 
sick bay for his migraines once while on active duty as he 
didn't feel that they actually treated him.  He said that he 
did not recall actually having a rash while he was on active 
duty, but he felt that he currently had a rash due to 
exposure to herbicides.  He stated that his rash would go 
away and then come back.  He said that his rash didn't 
irritate him, but his migraines prevented him from going to 
work.

At the veteran's April 2008 videoconference hearing before 
the undersigned Veterans Law Judge, the veteran indicated 
that his son was born with spina bifida.  He said that his 
rash had appeared on both of his arms on occasion for 25 
years.  He said that while on active duty, he bought aspirin 
and self-medicated for his headaches as he did not get good 
treatment from sick bay.  He indicated that he had his 
personal doctor treat him for headaches after leaving active 
duty, but he said that his doctor had died and the records 
were unavailable.



Analysis

Unfortunately, service connection for migraine headaches and 
a skin disorder is not warranted because the veteran does not 
have a definitive diagnosis of migraine headaches and a skin 
disorder.  Although the VA treatment records contain the 
veteran's self-reported history of having headaches from the 
time of his service and a skin rash that comes and goes, the 
records do not contain a definitive diagnosis of either 
disorder.  The Court has held that a medical history provided 
by a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Without a 
diagnosis of migraine headaches and a skin disorder, service 
connection for migraine headaches and a skin disorder cannot 
be granted either a direct basis or presumptive basis as 
secondary to herbicide exposure.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
considered the veteran's statements and finds them to be 
competent evidence regarding the symptoms he is able to 
personally observe.  However, while the veteran may sincerely 
believe he has migraine headaches and a skin disorder as a 
result of service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection for both disorders is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims in which case the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.



ORDER

Entitlement to service connection for migrane headaches is 
denied.

Entitlement to service connection for a skin disorder claimed 
as a rash on the arms is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


